Citation Nr: 1817517	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-22 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from November 1971 to November 1974.  

This case comes before the Board of Veteran's Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, inter alia, denied service connection for a back disability and a psychiatric disability.  Jurisdiction over the appellant's case is currently with the RO in Chicago, Illinois.  

Before the appeal was certified to the Board, in a February 2017 rating decision, the RO granted service connection for depressive disorder and assigned an initial 50 percent disability rating, effective April 4, 2011.  This rating decision constitutes a full grant of benefits sought on appeal with respect to the claim of service connection for a psychiatric disability.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  The record currently available to the Board contains no indication that the appellant has initiated an appeal with any downstream element.  Thus, these issues are not in appellate status. 

The Board notes that the appellant was previously represented in this appeal by Allen Gumpenberger, Agent, of Alpha Veterans Disability Advocates.  See April 2011 VA 21-22a.  In March 2014, the appellant signed a new VA Form 21-22a, in favor of Andrew Fain, Agent, also of Alpha.  The Board notes that it is unable to locate Mr. Fain on VA's list of accredited agents.  See 38 C.F.R. §§ 14.628, 14.629 (2017).  

In any event, the Board finds that the appellant has since revoked power of attorney in favor of Mr. Fain and Alpha Veterans Disability Advocates.  In a March 2017 statement, the appellant alleged that his representative failed to maintain even the most basic level of contact with him and had not contacted the him in the three years since the filing of the fee agreement.  The appellant asserts that he, the appellant, submitted all the required medical evidence and other required paperwork related to the case.  In addition, according to an October 2017 Report of General Information, the appellant indicated that neither Mr. Fain nor Alpha Veterans Disability Advocates represented him.  The record currently available to the Board indicates that the appellant has not appointed a new representative.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that further evidentiary development is necessary prior to adjudicating this claim.  

The appellant contends that his current back disability was incurred during his period of active duty.  His service treatment records show that in January 1972, he sought treatment for pain in the left side of the low back after he fell on the ground.  The diagnosis was bruised muscle.  At his October 1974 military separation medical examination, the appellant's spine was normal on clinical evaluation.  On a report of medical history, the appellant denied having or ever having had recurrent back pain.  

The post-service record indicates that the appellant has been diagnosed as having DDD of his thoracolumbar spine.  See e.g. April 2010 private treatment records and February 2015 VA treatment records.  These clinical records, however, contain no indication as to the etiology of that condition.  

The appellant was provided a VA examination in connection with his claim in April 2014.  The examiner concluded that the appellant's back disability was not at least as likely as not related to his active service.  However, the examiner provided minimal rationale for this opinion, stating only that "there is no evidence of any connection.  There is no clearly documented continuum of care from service until 2007."

The examiner, however, failed to address the January 1972 in-service back injury.  Moreover, the Board notes that the record on appeal contains private treatment records which indicate that the appellant's back disability may be causally related to or aggravated by his service-connected left knee replacement.  See e.g. January 2010 private treatment records showing that the appellant complained of the onset of progressive back pain with radicular symptoms following left total knee replacement surgery.  The April 2014 examination did not address the question of secondary service connection.  Therefore, the Board finds that a new examination and opinion is necessary to determine the etiology of the appellant's back disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant for a VA examination to determine the nature and etiology of his back disability.  Access to the appellant's electronic VA claims folder must be provided to the examiner for review in connection with the examination.  After examining the appellant, taking his medical history, and reviewing the relevant evidence of record, the examiner should provide an opinion, with supporting rationale, as to the following:  (a) is it at least as likely as not that any back disability identified on examination is causally related to the appellant's active service or any incident therein, to include his January 2972 in-service back injury?; (b) if not, is it at least as likely as not that any current back disability is causally related to the appellant's service connected left total knee arthroplasty?; (3) if not, is it at least as likely as not that any current back disability is aggravated by the appellant's service connected left total knee arthroplasty?

2.  After the above development has been completed, and after conducting any additional development deemed necessary, the RO should review all the evidence of record in adjudicating the appellant's remaining claim on appeal.  If the appellant's claim remains denied, he and any representative should be provided with a supplemental statement of the case and an opportunity to respond.  

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

